Citation Nr: 1331297	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.T.


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran had verified active duty for training in the Naval Reserve from December 1971 to April 1972.  He also had additional service in the Naval Reserve with periods of active duty for training and/or inactive duty training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

In November 2011, the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge at the Hartford  RO.  A copy of the transcript has been associated with the claims folder.

In a March 2013 decision, the Board reopened the Veteran's claim for entitlement to service connection for bilateral hearing loss and remanded the claim for further evidentiary development.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On September 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In a September 2013 written statement, the Veteran indicated that he wished to withdraw his appeal.  Additionally, the Veteran's representative sent the Board a letter in September 2013, requesting that the Board honor the Veteran's request to withdraw his appeal.  

Thus, the Board finds the Veteran withdrew his appeal as to the issue of entitlement to service connection for bilateral hearing loss.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


